Citation Nr: 1600533	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) and major depressive disorder, rated as 30 percent disabling prior to January 11, 2013.

2.  Evaluation of PTSD and major depressive disorder, rated as 70 percent disabling from January 11, 2013.

3.  Evaluation of left knee osteoarthritis, status post anterior cruciate ligament reconstruction, with scars, rated as 10 percent disabling prior to February 5, 2014.

4.  Evaluation of left knee osteoarthritis, status post anterior cruciate ligament reconstruction, with scars, rated as 20 percent disabling from February 5, 2014.

5.  Evaluation of left ankle sprain, rated as noncompensable prior to June 13, 2012.

6.  Evaluation of left ankle sprain, rated as 10 percent disabling from June 13, 2012.

7.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome.

8.  Entitlement to an evaluation in excess of 10 percent for residuals of left tailor's bunionectomy, with scar and fifth toe deformity.

9.  Entitlement to an evaluation in excess of 10 percent for residuals of right tailor's bunionectomy, with scar.

10.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A notice of disagreement was received in January 2012, and a Statement of the Case was issued in February 2014.

The Board notes that while the Veteran's substantive appeal, received in May 2014, was not timely and did not address all of the issues on appeal, the Agency of Original Jurisdiction (AOJ) is deemed to have waived any deficiencies regarding the timeliness or adequacy of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal).

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing, and presented evidence concerning each of the issues listed on the title page.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for tinnitus is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to an evaluation in excess of 10 percent for tinnitus was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to the issue of entitlement to an evaluation in excess of 10 percent for tinnitus during his August 2014 Board hearing, and the undersigned VLJ made a contemporaneous finding that the withdrawal of that part of the appeal was fully informed.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran testified during his Board hearing that he was hospitalized at the Miami Clinic, a VA facility, from March 2014 to June 2014 for his psychiatric symptoms.  In May 2014, the PTSD Program Director from the Miami VA Healthcare System submitted correspondence confirming that the Veteran had been admitted on March 24, 2014, and was to be released on June 27, 2014.  However, a review of the record reveals that records from this period of hospitalization have not been associated with the claims file.  As these records are likely relevant to ascertain the current nature and severity of the Veteran's claimed disabilities, the Board finds that the record is incomplete, and therefore the case must be remanded in order to obtain these records.  See 38 U.S.C.A. § 5103A(a).

The Veteran also testified that he receives Social Security Administration (SSA) disability benefits, likely stemming at least in part from impairment due to his service-connected disabilities.  A review of the record reveals that VA has made no attempts to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claims).  The RO should therefore obtain any relevant SSA records and associate them with the claims file.

In addition, the Veteran testified that he is currently unemployed, and that in his opinion he is unable to work due to his PTSD symptoms.  Specifically, he testified that he "can't work around people.  I can't.  I just can't be around people because the PTSD condition and everything."  In light of the above, the issue of entitlement to a TDIU has been raised by the record and should be adjudicated by the RO in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant, outstanding VA medical records, specifically to include treatment notes from the Miami VA Healthcare System concerning the Veteran's hospitalization from March 2014 to June 2014.

2.  Obtain relevant Social Security Administration records involving the Veteran.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal and adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


